Citation Nr: 1226708	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to an evaluation in excess 10 percent prior to October 31, 2007, and in excess of 20 percent thereafter for thoracolumbar degenerative disc disease (DDD) with symptoms of bilateral lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, is deemed to include any psychiatric disability.

The issue of entitlement to an evaluation in excess 10 percent prior to October 31, 2007, and in excess of 20 percent thereafter for thoracolumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. There is an approximate balance of the positive and negative evidence as to whether bilateral hearing loss and tinnitus are casually related to exposure to acoustic trauma during service.

2. Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's preexisting acquired psychiatric disorder was aggravated by his period of active duty service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred as a result of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011) 

2. Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred as a result of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3. Resolving all reasonable doubt in favor of the Veteran, a preexisting acquired psychiatric disorder was aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable actions taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran. 

Service Connection 

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d). 

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Hearing Loss and Tinnitus 

The Veteran contends that his current hearing loss and tinnitus disabilities are attributable to in-service noise exposure.  The record shows that the Veteran was in the Air Force from 1955 to 1958 and that his military occupational specialty (MOS) was that of an Aircraft Engine Mechanic. See VA DD Form 214.  

The Veteran's service treatment records do not reflect complaints, treatment, or diagnoses referable to hearing loss or tinnitus.  In this regard, entrance examination shows that the Veteran passed the "whisper test" at 15 feet, bilaterally; no audiometer findings were recorded at that time, although clinical evaluations of the ears and ear drums were noted as normal.  Likewise, the September 1958 separation examination shows that the Veteran passed the "whisper test" at 15 feet, bilaterally, and had normal audiometric/audiometer testing.  

The Board further notes that there is no evidence demonstrating a hearing loss disorder to a compensable degree within one year of separation from service; thus service connection under the presumptive provisions of 38 C.F.R. § 3.309 would not be for application here. 

Nevertheless, the absence of evidence of a hearing disability during service or of compensable sensorineural hearing loss within the first year after discharge is not fatal to claim for service connection for hearing loss. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the record contains current tinnitus and hearing loss diagnoses.  In November 2008, the Veteran underwent a VA audiology examination and reported a history of aircraft engine noise exposure; no post-service occupational noise exposure; and current hearing loss and tinnitus symptomatology.  With respect to tinnitus, the Veteran stated that the ringing in his ears began in approximately 2006-2007.  The VA audiologist diagnosed tinnitus.  

With respect to hearing loss, VA audiometric testing confirmed bilateral hearing loss consistent with "impaired hearing" under 38 C.F.R. § 3.385.  The Veteran also submitted private treatment records likewise reflecting a diagnosis of bilateral mild to moderately severe sensorineural hearing loss in April 2007.  See Letter from Dr. Slack.  

Based on the foregoing, the Veteran has current tinnitus and bilateral hearing loss disabilities/diagnoses.  The remaining questions for consideration are (1) whether the Veteran was exposed to acoustic trauma in-service, and; (2) whether the current tinnitus and hearing loss disabilities are related to such noise exposure.  

Again, the Veteran reports having experienced significant in-service noise exposure from jet engines.  His DD Form 214 reflects that his MOS was Aircraft Engine Mechanic.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service as it is consistent with the duties of an airplane/aircraft mechanic. See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, in-service noise exposure is conceded and the remaining question is one of nexus.

Relevant to the issue of nexus, the November 2008 VA audiologist opined that the Veteran's hearing loss and tinnitus were not related to military noise exposure.  Interestingly, the VA examiner noted that while the Veteran passed "whisper" hearing examinations at both enlistment and at separation, such testing was "not considered valid measurements of hearing, since they [whispered voice testing] are not frequency specific and do not assess the higher frequencies."  The examiner added that although the status of the Veteran's hearing throughout military service and at separation was "unknown," he concluded that it was "possible" that the Veteran "could have sustained some minor changes in hearing in the higher frequencies while on active duty."  The examiner ultimately opined that the current hearing loss disability was more likely due to civilian noise exposure, presbycusis, and/or some other etiology.  With respect to tinnitus, the VA examiner simply stated that there was no documentation in the claims file regarding tinnitus.  He also noted that the Veteran reported that his tinnitus began approximately one to one and a half years ago.  He therefore concluded that there was "no evidence to support the claim for service-connected tinnitus."  

Contrary to the VA audiologist's opinion, the Veteran's private physician related the Veteran's hearing loss to in-service acoustic trauma. See April 2007 Letter, Dr. Slack, M.D.  Indeed, Dr. Slack, a Board Certified Otolaryngologist and former Air Force serviceman, acknowledged the Veteran's account of in-service noise exposure as an aircraft engine mechanic and stated that flight line noise, alone, could approach 140 decibels.  He concluded that the Veteran's current audiometric profile was consistent with noise induced hearing loss.  

The Board acknowledges that neither the VA examiner's opinion nor Dr. Slack's opinion is entirely comprehensive and/or supported by clear rationale.  For example, the VA examiner concluded it was "possible" that the Veteran could have sustained some minor changes in hearing in the higher frequencies while on active duty, but that his hearing loss was more likely due to post-service civilian noise exposure or "some other etiology."  Not only is the wording of this opinion is inherently speculative (i.e., "some other etiology, " and "possible"), but it is entirely inconsistent with the Veteran's competent statements regarding his post-service noise exposure.  Indeed, the Veteran expressly denied having any significant post-service occupational noise exposure in his capacity as a plumber at the November 2008 VA examination.  He also denied any post-service recreational noise exposure.  

In addition, the VA examiner confusingly acknowledged the likelihood of high frequency hearing loss in-service (due to noise exposure), but failed to explain why this did not represent the onset of the current hearing loss disability.  

Lastly, with respect to tinnitus, the VA examiner stated that there was "no evidence" to support such a claim, while Dr. Slack did not expressly comment on the Veteran's tinnitus (although it was diagnosed on the contemporaneous audiogram), but rather generally opined that the his hearing loss profile was consistent with acoustic trauma.  

The Board finds that although neither medical opinion is entirely comprehensive or supported by a clear rationale, it is evident that the opinions are based on a review of the record and consideration of the Veteran's symptoms and history of noise exposure.  Dr. Slack's opinion, in particular, notes a positive association between the Veteran's in-service acoustic trauma and his current hearing audiometric profile/hearing loss, which includes tinnitus.  Thus, although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the credible account of in-service noise exposure and after reviewing all the evidence on file, the Board finds no adequate basis to reject the private medical evidence of record that is favorable to the Veteran. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Acquired Psychiatric Disability

The Veteran contends that his current psychiatric disability was either caused or aggravated during active military service as the result of stressful events.  The Veteran's current psychological diagnoses include anxiety disorder, adjustment disorder, and major depressive disorder. 

At the outset, the Board finds that the Veteran's claim can be granted on the basis of aggravation of a pre-existing disability; as such, no further discussion regarding alternative theories of entitlement, such as direct service connection, is necessary.  

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

In this case, the January 1955 enlistment examination reflects that the Veteran suffered from a "nervous tick" of the hand, head, and neck, which had "completely disappeared."  There are two copies of the enlistment examination located in the Veteran's service treatment records.  One copy appears with writing through carbon paper noting "nsnc" (no symptoms, no complications) under the nervous tick notation.  This examination copy also apparently corrected the "S3" delineation under the Physical Profile section (or PULHES) to "S1" (Physical, Upper extremities, Lower extremities, Hearing, Eyes, and Psych).  The Veteran did not otherwise check "yes" to having any sort of nervous troubles/problems on his contemporaneous Report of Medical History.  The Veteran was ultimately qualified for enlistment. 

Next, a July 1957 service treatment record reflects that the Veteran wanted an appointment with a psychiatrist due to "nervousness and a twitching of hands and neck which EPTS (existed prior to service)."  

In August 1956, the Veteran was evaluated by psychiatry as a "very emotionally unstable individual who has made a very poor service adjustment.  Motivation is poor.  Past history shows evidence of antisocial behavior associated with the idea that the world owes him a living with little effort expended on his part."  The pertinent diagnosis was "emotional instability reaction, chronic and moderate...Line of Duty: No, EPTS."  The examiner recommended that the Veteran be returned to duty, but administratively separated if he failed to make satisfactory adjustment.  

The Veteran's September 1958 separation examination did not note any psychological defects; however, on the contemporaneous Report of Medical History, the Veteran did check "yes" to having "nervous trouble of any sort."  

In this case, it is clear that the Veteran entered service in 1955 with psychiatric symptoms, including a "nervous tick" of the hands, head, and neck.  He was formally diagnosed with emotional instability reaction shortly thereafter in 1956.  Because the condition (or symptoms manifested by this condition) was "noted" at the time of the Veteran's entrance into service, the condition pre-existed service and the presumption of soundness is not for application. See 38 C.F.R. § 3.304(b). 

The Board will next turn to the question of aggravation.  Again, the Veteran has asserted that the emotional stress of his job in the military aggravated his pre-existed psychological disability. See Notice of Disagreement, March 2010.  For example, he contends that he flew on several recovery/rescue missions while stationed at Goose Air Base with the 54th Air Rescue Squadron (1955-1956).  During those times, the Veteran's duties reportedly consisted of picking up the dead and decomposing bodies of military personnel.  In other statements, the Veteran has asserted that he was badly injured when he caught between hangar doors.  This particular incident is confirmed by the service treatment records (see August 1956 Clinical Record).  Here, the Board notes that the Veteran is competent to report what he experienced and that these events increased his feelings of nervousness, or other psychiatric symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007);Washington v. Nicholson, 2l Vet. App. 191, 195 (2001).  

Moreover, the remaining service treatment records reflect that the Veteran's nervousness and associated "tick" of the hands and neck resumed by August 1956.  Indeed, in August 1956, the Veteran requested psychological evaluation based on such symptoms.  Later that month, his psychiatric condition had become so unstable that the psychological examiner recommended an administrative separation from service if he could not satisfactorily adjust.  It was again noted that the psychiatric disorder preexisted service.   

Although no psychiatric defects were noted upon separation examination in 1958, the Veteran reported having "nervous trouble" on the Report of Medical History.  

Following service, the Veteran continued to experience psychological symptomatology. See, e.g., VA Mental Health Treatment Records, January 2007, February 2008, and January 2011.  

In June 2009, the Veteran underwent a private psychological evaluation by a psychologist, Dr. W. Anderson, Psy.D.  The examination report noted current diagnoses of major depressive disorder and anxiety disorder.  The report also noted that the Veteran had experienced lifelong difficulties with worry and anxiety; that he was exposed to decomposed bodies from rescue missions during service (he denied having PTSD, however); that, following his discharge from service, he had legal problems, including being charged with assault with a deadly weapon; and that he had current homicidal and suicidal ideations.  The examining psychologist further noted that the Veteran was socially impaired, with significant cognitive difficulties, and that he had impulse control problems as evidenced by his homicidal tendencies and inability to maintain a normal standard of living.  She stated that such symptoms were "service-connected and severe."  

In a February 2011 letter, Dr. Anderson, again noted that the Veteran had a "life-long history of difficulties with anxiety," and that his "depressive symptoms, which were accompanied by both suicidiality and homicidality, began during his military service."  She noted that his anxiety disorder first appeared in childhood/adolescence, and that his symptoms continued to manifest until service, at which time he finally sought mental health treatment.  She stated that, given the fact that the Veteran was allowed to enter the military with these mild symptoms and further considering that he later underwent psychological treatment/evaluation in service, suggested that the "symptoms were exacerbated by his military service."  Dr. Anderson also noted that the Veteran's suicidal ideation began in-service and that following service, he was involved in several physical altercations.  She opined that these symptoms indicated an overall worsening of his symptomatology both during and subsequent to his military service.  Thus, she concluded that there was sufficient evidence of permanent worsening of a preexisting condition.  

Based on the foregoing, and resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability (variously diagnosed) is warranted on the basis of in-service aggravation.  Indeed, the medical and lay evidence outlined above clearly indicates that the Veteran suffered from a preexisting psychological disorder, the symptoms of which were noted upon entry to service in 1955.  The evidence further shows that the Veteran's psychological disorder was aggravated (i.e., underwent a permanent worsening) during service - this is so based on the Veteran's competent statements regarding exacerbation of symptoms during and after service; the service treatment records showing psychological treatment for chronic, moderate emotional instability and the return of a nervous tic (which had "completely" disappeared according to the entrance examination); and the February 2011 private psychologist's opinion that his psychological symptoms did, in fact, worsen during service.  

In reaching the above conclusion, the Board recognizes that the January 2010 VA examiner concluded that there was "no evidence" that the Veteran's military experiences aggravated his anxiety. See February 2010 VA Addendum Opinion.  However, the Board affords little probative value to this opinion as it is based on factual inaccuracies.  

For example, the VA examiner reasoned the Veteran's anxiety merely continued on throughout service (as opposed to being aggravated therein) since he entered service with a "nervous tick," and left service endorsing nervousness.  This, however, is a factually inaccurate recitation of the facts.  In this case, the Veteran's nervous tic symptoms were noted to have completely disappeared upon entry to service and his psychological (PULES) profile was upgraded from a "3" to a "1."  It was not until 1956, at which time the Veteran requested psychological intervention, that the nervous tics and psychological symptomatology returned.  Moreover, the Veteran did not endorse nervous troubles upon entry; only upon separation.  This, too, suggests a worsening or aggravations of symptoms, which the VA examiner largely ignored.  

Due to the aforementioned inconsistencies and factual inaccuracies in the VA examiner's opinions, the Board affords more probative value to Dr. Anderson's opinions, as they are well-reasoned, supported by rational, and factually consistent with the record.  

To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing psychological disorder that was aggravated during service, that doubt will be resolved in the Veteran's favor.  Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a pre-existing psychological disorder that was aggravated in service.  The evidence is in favor of the grant of service connection for an acquired psychiatric disorder, variously diagnosed as anxiety and depressive disorder.  Service connection is therefore, granted. See 38 U.S.C.A §5107 (West 2002 & Supp. 2011). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  

Entitlement to an acquired psychological disorder is granted.  



REMAND

Thoracolumbar Degenerative Disc Disease, With Symptoms of Lower Extremity Radiculopathy 

At the outset, the Board notes that a review of the record reveals that relevant VA and private treatment records have not yet been associated with the claims file.  For example, at his November 2008 VA spine examination, the Veteran reported that he had recently received chiropractic treatment for his service-connected back condition.  To date, these records have not been obtained or otherwise associated with the claims file.  It also appears that there may be outstanding VA medical records dated prior to 2007 and after 2011 (the Veteran's claim for an increased rating was received in October 2007) that may contain information pertinent to his claim, those records are relevant and should be obtained. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

In addition, the November 2008 VA spine examination is too remote in time to address the current severity of the Veteran's service-connected DDD of the thoracolumbar spine. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his DDD of the cervical and lumbar spine. See Snuffer, supra; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should obtain any of the Veteran's outstanding (non-duplicative) VA treatment records relating to the service-connected back disability, dated from October 2006 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.

2. Additionally, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his back disabilities from October 2006 to the present.  This should specifically include a request for any private chiropractic treatment leading up to the November 2008 VA spine examination.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.

3. After obtaining any available treatment records, schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected thoracolumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically note all symptomatology and manifestations caused by the back disability and should specify whether the back disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour. 

The examiner should report whether the back disability includes degenerative disc disease and produced related neurological manifestations.  If so, the examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest.  

The examiner should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  The examiner should provide a rationale for the opinions. 

The examiner should also indicate the impact of the Veteran's back condition on his ability to work. 

4. Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


